DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This continuation-application claiming priority of US utility application 16/990,195, filed August 11, 2020, no US Pat. 10,820,856 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,820,856 to Marlinski. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-5 and 7 of the instant application are disclosed in claims 1-6 of U.S. Patent No. 10,820,856. 
Instant application
US 10,820,856 to Marlinski
1. A method of reducing a risk of unintentional falls in a user, the method comprising the steps of: 
providing a device configured to be worn by the user, the device comprising: 
a stimulator configured to be positioned adjacent a body portion of the user, and 
a sensor configured to be positioned adjacent to the body portion of the user, the sensor configured to be in communication with the stimulator and to provide an activation signal when the user is in a substantially standing position; and 
wherein the device is configured and arranged to activate the stimulator to induce the stimulator to vibrate against the body portion of the user at a frequency that stimulates proprioceptors of the user.





2. The method of claim 1, wherein the device is further configured to deactivate the stimulator via the sensor when the user is in a substantially seated position.

3. The method of claim 1, wherein the frequency is less than 40 Hz.

4. The method of claim 1, wherein the frequency is one of about 30 Hz, about 20 Hz, and about 10 Hz.

5. The method of claim 1, wherein the body portion comprises at least one of a leg and a lower back of the user.






a sensor configured to be positioned adjacent a body portion of the user, the sensor configured to emit at both an activation signal and a deactivation signal; 
and 
a stimulator in communication with the sensor and configured to be positioned adjacent one of a calf and a lower back of the user, the stimulator configured to vibrate at a frequency that stimulates proprioceptors of the user without inducing muscle contractions upon receipt of the activation signal from the sensor and to cease vibration upon receipt of the deactivation signal from the sensor.

providing a device configured to be worn by the user, the device comprising: 
a stimulator configured to be positioned adjacent a body portion of the user, and 
a sensor configured to be positioned adjacent to an upper leg of the user, the sensor configured to be in communication with the stimulator and to provide an activation signal when the user is in a substantially standing position; 
donning the device by the user; and 
activating the stimulator via the activation signal from the sensor when the user is in the substantially standing position, 
wherein activating the stimulator includes causing the stimulator to vibrate against the body portion of the user at a frequency that stimulates proprioceptors of the user.

2. The method of claim 1 and further comprising deactivating the stimulator via the sensor when the user is in a substantially seated position.

3. The method of claim 1, wherein the frequency is less than 40 Hz.

4. The method of claim 1, wherein the frequency is one of about 30 Hz, about 20 Hz, and about 10 Hz.

5. The method of claim 1, wherein donning the device by the user includes positioning the stimulator adjacent one of a calf of the user and a lower back of the user.






a sensor configured to be positioned adjacent a body portion of the user that changes orientation when the user sits and stands, the sensor configured to emit an activation signal when the user stands and to emit a deactivation signal when the user sits or lies down; and 
a stimulator in communication with the sensor and configured to be positioned adjacent one of a calf and a lower back of the user, the stimulator configured to vibrate at a frequency that stimulates proprioceptors of the user without inducing muscle contractions upon receipt of the activation signal from the sensor and to cease vibration upon receipt of the deactivation signal from the sensor.



In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Marlinski, except for the patented limitations of: 
“positioned adjacent to an upper leg of the user” and “donning the device by the user.”

Likewise, in view of the table above, it is clear that most of the elements of claim 7 are to be found in claim 6 of the patent to Marlinski, except for the patented limitations of: 
“that changes orientation when the user sits and stands” and “when the user sits or lies down.”

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 1-5 and 7 of the application and claims 1-6 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1 and 6 of the patent is in effect a “species” of the “generic” invention of claims 1 and 7 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-5 and 7 of the application is anticipated by claims 1-6 of the patent, it is not patentably distinct.

Claims 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14 of U.S. Patent No. 10,779,764 to Marlinski. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of . 
Instant application
US 10,779,764 to Marlinski
18. A device for providing proprioceptive stimulation, the device comprising: 
a first support member configured and arranged to be worn by a subject in need of proprioceptive stimulation; 
at least one stimulator being at least partially supported within the first support member, wherein the at least one stimulator is configured to stimulate proprioceptors of the subject, and 
further wherein the at least one stimulator is configured to stimulate the proprioceptors at a frequency that does not induce muscle contraction; and 
at least one sensor, wherein the at least one sensor is in communication with the at least one stimulator, and further wherein, the second support member is configured and arranged to be worn by the subject.

19. The device of claim 18 wherein the stimulator is at least one of an eccentric motor and a linear motor.


20. The device of claim 18, wherein the frequency is less than 40 Hz.


17. The device of claim 7 and further comprising an adjustment switch configured to alter the frequency based on user input.

6. The method of claim 1 and further comprising adjusting the frequency of stimulation based on adjustment of an adjustment switch.


8. The device of claim 7, wherein the sensor is in wired communication with the stimulator.

9. The device of claim 7, wherein the stimulator is in wireless communication with the sensor.

10. The device of claim 7, wherein the frequency is less than 40 Hz.

11. The device of claim 7, wherein the frequency is one of about 30 Hz, about 20 Hz, and about 10 Hz.

12. The device of claim 7, wherein the stimulator is supported by a first support member.


13. The device of claim 12, wherein the sensor is supported by a second support member.


14. The device of claim 13, wherein the stimulator is configured and arranged to stimulate proprioceptors of the gastrocnemius muscle of the user.



15. The device of claim 12, wherein the first support member comprises one of a pocket and a recess to support the stimulator.



a first support member configured to be worn by the user; 
a second support member configured to be worn by the user; 
a stimulator at least partially supported by the first support member, the stimulator configured to stimulate proprioceptors of the user at a frequency without inducing muscle contraction; 
a sensor at least partially supported by the second support member, the sensor configured to control operation of the stimulator based on an orientation of the user; and 

wherein the stimulator is one of an eccentric motor and a linear motor configured to provide vibrational stimulation.




4. The device of claim 1, wherein the frequency is less than 40 Hz.


14. The device of claim 1 and further comprising an adjustment switch configured to alter the frequency based on user input.






2. The device of claim 1, wherein the sensor is in wired communication with the stimulator.

3. The device of claim I, wherein the sensor is in wireless communication with the stimulator.

4. The device of claim 1, wherein the frequency is less than 40 Hz.

5. The device of claim 1, wherein the frequency is one of about 30 Hz, about 20 Hz, and about 10 Hz.

6. The device of claim I, wherein the first support member is configured to be worn on one of a lower leg and a lower back of the user.

9. The device of claim 1, wherein the second support member is configured to be worn on an upper leg of the user.

7. The device of claim 1, wherein the first support member is configured to be worn on a lower leg of the user and the stimulator is supported by the first support member to stimulate proprioceptors of a gastrocnemius muscle of the user.

8. The device of claim 1, wherein the first support member includes one of a pocket and a recess sized to receive the stimulator.




In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Marlinski, except for the patented limitations of: 
“a second support member configured to be worn by the user;” and “wherein the stimulator is one of an eccentric motor and a linear motor configured to provide vibrational stimulation.”

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 6 and 8-20 of the application and claims 1-10 and 14 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 18 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 6 and 8-20 of the application is anticipated by claims 1-10 and 14 of the patent, it is not patentably distinct.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The closest prior art of record is U.S. Patent No. 10,779,764 to Marlinski and U.S. Patent No. 10,820,856 to Marlinski. Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715